DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for allowance:  the prior art neither discloses nor suggests in the context of independent claim 1,  “...an air gap region ... having an inverted apex geometry, wherein sidewalls of the air gap region extending to an apex of the inverted apex geometry are present on facets of a supporting substrate having a {110} crystalline orientation, the facets extend from an outermost edge of each of the emitter region and the collector region, and the air gap region being a single void that is present underlying a portion of each of the base region, the emitter region and the collector region”;  and the prior art neither discloses nor suggests, in the context of independent claim 11, the limitations “... sidewalls of the trench that lead to an inverted apex are provided by facets of the substrate III-V semiconductor material having a {110} crystalline orientation; an air gap fill ... having a planar surface opposite a base of the air gap fill that is in contact with the inverted apex of the trench; ... wherein an entirety of a base surface for each of the emitter region, the base region and the collector region is present directly on the planar surface of the dielectric fill”.  The Examiner calls attention to the previous rejections of over Hekmatshoar-Tabari, Leidy, Caneau, Donnelly, and Sonsky for an exposition of the closest prior art.
Claims 2-3 and 5-10 are allowed as ultimately depending from claim 1.
Claims 12-20 are allowed as ultimately depending from claim 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891